          Case 2:18-cr-01626-MTL Document 13 Filed 12/14/18 Page 1 of 3



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-18-1626-PHX-JJT
10                         Plaintiff,               FINDINGS AND RECOMMENDATION
                                                    OF THE MAGISTRATE JUDGE UPON A
11   v.                                             PLEA OF GUILTY
12   Pierre Zarokian,
13
                           Defendant.
14
15   TO THE HONORABLE JOHN J. TUCHI, UNITED STATES DISTRICT JUDGE.
16           Upon Defendant's request to enter a plea of guilty pursuant to Rule 11 of the
17   Federal Rules of Criminal Procedure, this matter came on for hearing before United
18   States Magistrate Judge Michelle H. Burns on December 12, 2018, with the written
19   consents of the Defendant, counsel for the Defendant, and counsel for the United States
20   of America.
21           In consideration of that hearing and the statements made by the Defendant under
22   oath, on the record, and in the presence of counsel, and the remarks of the Assistant
23   United States Attorney and of counsel for Defendant,
24           I FIND as follows:
25           (1) that Defendant understands the nature of the charge to which Defendant pleads
26   and the elements of the offense to which Defendant is pleading guilty;
27           (2) that Defendant understands the right to trial by jury, to persist in a plea of not
28   guilty, to the assistance of counsel at trial and at every other stage of the proceedings, to
       Case 2:18-cr-01626-MTL Document 13 Filed 12/14/18 Page 2 of 3



 1   confront and cross-examine adverse witnesses, to testify and present evidence, to compel
 2   the attendance of witnesses and the right against compelled self-incrimination;
 3           (3) that Defendant understands the maximum possible penalty for the offense to
 4   which Defendant is pleading guilty, including imprisonment, fine and supervised release,
 5   any mandatory minimum penalty, and applicable forfeiture, the effect of the supervised
 6   release term; and the Court’s authority to order restitution and its obligation to impose a
 7   special assessment;
 8           (4) that Defendant understands the Court’s obligation to calculate the applicable
 9   sentencing guideline range and to consider that range, possible departures under the
10   Sentencing Guidelines, and other sentencing factors under 18 U.S.C. § 3553(a); and that
11   Defendant understands that the sentencing guidelines are advisory, not mandatory, and
12   that the Court may sentence outside those guidelines;
13           (5) that the plea of guilty by the Defendant has been knowingly and voluntarily
14   made and is not the result of force or threats or of promises apart from the plea agreement
15   between the parties;
16           (6) that Defendant is competent to plead guilty;
17           (7) that Defendant understands that statements under oath may later be used in a
18   prosecution for perjury or false statements;
19           (8) that Defendant understands that by pleading guilty, is waiving the right to a
20   jury trial;
21           (9) that Defendant understands the terms of any plea agreement provision waiving
22   the right to appeal or to collaterally attack the sentence and has knowingly, intentionally
23   and voluntarily waived those rights;
24           (10) that Defendant is satisfied with the representation provided by defense
25   counsel;
26           (11) The undersigned magistrate judge accepted Defendant's waiver of indictment
27   after inquiry was made of the Defendant’s understanding of the right to prosecution by
28   indictment. Defendant's written waiver constitutes a part of the plea agreement that has
       Case 2:18-cr-01626-MTL Document 13 Filed 12/14/18 Page 3 of 3



 1   been lodged with the Court and further,
 2          (12) that there is a factual basis for Defendant's plea;
 3          I RECOMMEND that the plea of Guilty be accepted.
 4                                            ORDER
 5          IT IS ORDERED that any objection to the guilty plea proceedings and any request
 6   for supplementation of those proceedings be made by the parties in writing and shall be
 7   specific as to the objection or request made.              All objections or requests for
 8   supplementation shall be filed within fourteen (14) days of the date of service of a copy
 9   of these findings unless extended by an Order of the assigned district judge.
10          IT IS FURTHER ORDERED no more than ten (10) character letters shall be
11   submitted by defense counsel in criminal cases, unless otherwise ordered by the court.
12          IT IS FURTHER ORDERED original letters must be submitted by defense
13   counsel to the U.S. Probation Office at least five (5) business days prior to the hearing.
14   The U.S. Probation Office will provide copies to the sentencing judge and opposing
15   counsel as an attachment to the final Presentence Report. Character letters shall not be
16   mailed directly to the sentencing judge by any family members or other persons writing
17   in support of the defendant. Character letters or a notice of such shall not be filed
18   electronically unless otherwise ordered by the court.
19          IT IS FURTHER ORDERED that any motions for upward departure, downward
20   departure and sentencing memoranda must be filed, at least, seven (7) business days prior
21   to the sentencing date. Responses are due three (3) business days prior to the sentencing
22   date. Any motion to continue sentencing must be filed promptly upon discovery of the
23   cause for continuance and must state the cause with specificity. Motions to continue
24   sentencing filed less than fourteen (14) days before sentencing are disfavored. If either
25   party intends to call a speaker at sentencing, other than the Defendant, counsel must
26   notify the Courtroom Deputy at least three (3) business days in advance.
27          Dated this 14th day of December, 2018.
28
